DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1c (figures 6) in the reply filed on 12/22/21 is acknowledged.
Claims 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Eredita (US 7163557 B2) in view of Ahlers et al. (US 20080260801 A1), hereinafter known as Ahlers.
Regarding claims 1, 3, and 5 D’Eredita discloses a tympanic membrane prosthesis (1) comprising:
a tubular body having a proximal end, a distal end, and a lumen extending therethrough, wherein the lumen is open at each of the proximal and distal ends (Figure 1 item 10);
wherein the tubular body forms a structurally self-supporting body compatible, and body absorbable device (Column 2 lines 29-31, Figure 1), the device including an inner layer having an inside surface and an outer layer having an outside surface (the tubular body can be understood to be made up of at least two layers. The Examiner notes that since these layers are not distinguished from one another in any specific way, they can simply be arbitrarily designated),
wherein the inside surface: 
forms at least part of a the lumen (Figure 1 shows the inner surface forming the lumen), 
and is adapted to provide less resistance to fluid flow than the outside surface (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of D’Eredita discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore 
and wherein the device is adapted for insertion into an opening through the tympanic membrane for placement with the proximal end and distal end disposed on opposite sides of the tympanic membrane (Figure 1),
 but is silent with regards to the device being formed of a composite structure, 
the outside surface being adapted to produce an inflammatory reaction in adjacent tissue.
However, regarding claim 1 Ahlers teaches a prosthesis for replacing a collagenous part of the body ([0004], [0006]) that is formed of a composite structure ([0018]), 
wherein the structure of the prosthesis includes two materials, at least one of which would be capable of producing an inflammatory reaction in adjacent tissue (this is stated as a “functional limitation” (see explanation above). Ahlers teaches their material includes a gelatin sponge material ([0044 the second layer is gelatin, [0057] the second layer is a sponge) and Applicant’s specification [0090] indicates that a gelatin sponge material would produce an inflammatory In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 
Regarding claim 2 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein D’Eredita further discloses the device is adapted to maintain patency of the lumen following insertion and placement (Column 2 lines 39-50 the device maintains patency until degradation and the hole within the membrane closes up).
Regarding claim 4 the D’Eredita Ahlers Combination teaches the prosthesis of claim 3 substantially as is claimed,
wherein Ahlers teaches a prosthesis which includes both a first layer made of gelatin film material and a second material of gelatin sponge material. While the Examiner recognizes the lack of teaching of an “inner” or “outer” layer of Ahlers, since the shape of the prosthesis isn’t taught, when read and taken in conjunction with D’Eredita, the person of ordinary skill at the time the invention was filed would have understood that for a tympanic membrane prosthesis, which requires healing a hole within the tympanic membrane, requires outside of the implanted prosthesis inward (or there would be no origination of cells). Accordingly, the Examiner understands that a the obviousness of modifying D’Eredita so that the second layer of Ahlers would allow ingrowth and incorporation of cells while, and an additional layer providing support would be obviously placed at the outer layer. Likewise, the first layer of Ahlers would obviously take the position of an inner layer providing support until ingrowth is complete, based on the rationale and conclusions taught by Ahlers in Combination with D’Eredita. Accordingly, the Examiner understands that rolling the material of Ahlers to form the prosthesis of D’Eredita so that the sponge material is on the outside and the film material is on the inside would have been obvious to the person of ordinary skill. This would, of course, lead to the first and second layers of the prosthesis having differing resorption rates ([0019], [0020]).
Regarding claim 6 the D’Eredita Ahlers Combination teaches the prosthesis of claim 3 substantially as is claimed,
wherein D’Eredita further discloses the tubular body defines a longitudinal axis and has a first width (Figure 1 shows the width of the middle of the tubular body) in a direction perpendicular to the longitudinal axis, and the prosthesis comprises:
a first flange at either the proximal or distal end (Figure 1 item 12), 
wherein the lumen extends through the first flange (Figure 1),

Regarding claim 7 the D’Eredita Ahlers Combination teaches the prosthesis of claim 6 substantially as is claimed,
wherein D’Eredita further discloses the lumen comprises a uniform diameter through the tubular body and first flange along the longitudinal axis (Figure 1).
Regarding claim 8 the D’Eredita Ahlers Combination teaches the prosthesis of claim 6 substantially as is claimed,
wherein D’Eredita further discloses the width of the inner layer is different from the width of the outer layer (the Examiner notes that since the layers are arbitrarily designated, they can be designated to be of different widths from one another).
Regarding claim 9 the D’Eredita Ahlers Combination teaches the prosthesis of claim 8 substantially as is claimed,
wherein D’Eredita further discloses the inner layer and outer layer are coaxial so that the outer layer surrounds the inner layer (see the explanation to the rejection to claims 1 and 8 above: the layers can be considered to be coaxial).
Regarding claim 10 the D’Eredita Ahlers Combination teaches the prosthesis of claim 6 substantially as is claimed,

Regarding claim 11 the D’Eredita Ahlers Combination teaches the prosthesis of claim 6 substantially as is claimed,
wherein D’Eredita further discloses a second flange at the other end (Figure 1 item 11), 
the lumen extending through the second flange, and the second flange has the second width (Figure 1).
Regarding claim 14 the D’Eredita Ahlers Combination teaches the prosthesis of claim 11 substantially as is claimed,
wherein D’Eredita further discloses the lumen extends along the longitudinal axis and has a uniform diameter through the two flanges and tubular body (Figure 1).
Regarding claim 15 the D’Eredita Ahlers Combination teaches the prosthesis of claim 3 substantially as is claimed,
wherein Ahlers further teaches the device incorporates denatured gelatin sponge material in either the inner or outer layer ([0044] the second layer is gelatin, [0057] the second layer is a sponge, [0051], Abstract the second layer is crosslinked (denatured); the Examiner notes that no matter where the sponge material is throughout the prosthesis it would inherently lie within either the inner or outer layer as the claim requires).
claim 16 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination further teaches the device incorporate gelatin film material in the other of the inner/outer layer (see the explanation/rejection with regards to claim 4, above. The inner layer would obviously be a gelatin film material ([0035]) and the outer layer would obviously be the foam material ([0044], [0057])).
Regarding claim 18 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination further teaches the inside surface has a first porosity less than a second porosity of the outside surface (see the explanation/rejection in the rejection to claim 4 above. See also Ahler [0057]-[0059] the outer layer has a sponge structure (high porosity); [0026] the first layer has much smaller (or no) pores since they serve as a protective barrier between the cells and the outside of the implant)).
Regarding claim 19 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
wherein the Combination further teaches the inside surface includes a lower coefficient of friction than the outside surface (see the explanation/rejection in the rejection to claim 4, and 18 above: a film material with no pores inherently has a lower coefficient of friction than one with spongey openings/pores).
Regarding claim 20 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Eredita  and Ahlers as is applied above further in view of Sander et al. (US 4744792 A) hereinafter known as Sander.
Regarding claim 13 the D’Eredita Ahlers Combination teaches the prosthesis of claim 11 substantially as is claimed,
wherein the Combination further teaches the inner layer forms the lumen extending through the first flange and body (see the explanation in the rejection to claim 4 above),
but is silent with regards to the outer layer forming a the lumen through the second flange.
However, regarding claim 13 Sander teaches an ear prosthesis which different materials form the lumen (Figure 7). D’Eredita and Sander are involved in the same field of endeavor, namely implantable ear prostheses. It would have been obvious to one of ordinary skill in the rat at the time the invention was filed to modify the device of the D’Eredita Ahlers Combination so that the outer layer forms the lumen extending through the second flange whereas the inner layer remains forming the lumen extending through the first flange, similar to as is taught by Sander so as to provide the maximum amount of adhesion time . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Eredita  and Ahlers as is applied above further in view of Patterson (US 6379323 B1).
Regarding claim 17 the D’Eredita Ahlers Combination teaches the prosthesis of claim 1 substantially as is claimed,
but is silent with regards to the device including an antibiotic.
However, regarding claim 17 Patterson teaches wherein antibiotics are incorporated throughout the material of an implant device (which would inherently include an outer surface, particularly as the implant erodes) (Column 2 lines 41-44).
D’Eredita and Patterson are involved in the same field of endeavor, namely implantable prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the D’Eredita Ahlers Combination so that the device includes an antibiotic such as is taught by Patterson in order to prevent infection after implantation and ensure safety of the patient. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/10/22